18-52106-cag Doc#31 Filed 07/18/19 Entered 07/18/19 18:30:12 Main Document Pg 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  In re:                                                      Case No. 18-52106 G
           Kenney Lamont Hunter
           Jeannette Kremling Hunter
                      Debtor(s)


           CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

          Mary K. Viegelahn, chapter 13 trustee, submits the following Final Report and Account
  of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
  follows:

           1) The case was filed on 09/03/2018.

           2) The plan was confirmed on 12/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
  04/22/2019.

         4) The trustee filed action to remedy default by the debtor in performance under the plan
  on 03/09/2019.

           5) The case was dismissed on 05/23/2019.

           6) Number of months from filing to last payment: 7.

           7) Number of months case was pending: 10.

           8) Total value of assets abandoned by court order: NA .

           9) Total value of assets exempted: $58,091.45.

           10) Amount of unsecured claims discharged without payment: $0.00.

           11) All checks distributed by the trustee relating to this case have cleared the bank .




  UST Form 101-13-FR-S (9/1/2009)
18-52106-cag Doc#31 Filed 07/18/19 Entered 07/18/19 18:30:12 Main Document Pg 2 of 3




   Receipts:

           Total paid by or on behalf of the debtor                 $6,971.00
           Less amount refunded to debtor                             $906.10

   NET RECEIPTS:                                                                                      $6,064.90


  Expenses of Administration:

      Attorney’s Fees Paid Through the Plan                                      $0.00
      Court Costs                                                                $0.00
      Trustee Expenses & Compensation                                          $697.10
      Other                                                                      $0.00
  TOTAL EXPENSES OF ADMINISTRATION:                                                                      $697.10

  Attorney fees paid and disclosed by debtor:                     $216.00


   Scheduled Creditors:
   Creditor                                         Claim         Claim          Claim        Principal      Int.
   Name                                   Class   Scheduled      Asserted       Allowed         Paid         Paid
   AMERICAN INFOSOURCE LP AS AGE      Unsecured            NA         725.56         725.56           0.00       0.00
   Bexar Co. Tax Assessor/Collector   Secured        3,774.52            NA             NA            0.00       0.00
   CASTLE CREDIT CORPORATION          Unsecured      5,586.00       5,586.56       5,586.56           0.00       0.00
   ESTONIA HOMEOWNERS ASSOCIATI       Secured        2,099.90       2,099.90       2,099.90           0.00       0.00
   INTERNAL REVENUE SERVICE           Unsecured         400.00      1,734.98       1,734.98           0.00       0.00
   INTERNAL REVENUE SERVICE           Priority       5,748.48       5,748.48       5,748.48           0.00       0.00
   Rise                               Unsecured         690.00           NA             NA            0.00       0.00
   SPEEDY/RAPID CASH                  Unsecured            NA         712.74         712.74           0.00       0.00
   TITLEMAX OF TEXAS INC DBA TITLE    Secured        1,461.53       1,461.53       1,461.53           0.00       0.00
   U S BANK TRUST NATIONAL ASSOCI     Secured      160,434.00    162,248.31     162,248.31       5,367.80        0.00
   U S BANK TRUST NATIONAL ASSOCI     Secured       16,825.15     16,825.15      16,825.15            0.00       0.00




  UST Form 101-13-FR-S (9/1/2009)
18-52106-cag Doc#31 Filed 07/18/19 Entered 07/18/19 18:30:12 Main Document Pg 3 of 3




   Summary of Disbursements to Creditors:
                                                                Claim           Principal           Interest
                                                              Allowed               Paid               Paid
   Secured Payments:
         Mortgage Ongoing                                 $162,248.31          $5,367.80              $0.00
         Mortgage Arrearage                                $16,825.15              $0.00              $0.00
         Debt Secured by Vehicle                            $1,461.53              $0.00              $0.00
         All Other Secured                                  $2,099.90              $0.00              $0.00
   TOTAL SECURED:                                         $182,634.89          $5,367.80              $0.00

   Priority Unsecured Payments:
          Domestic Support Arrearage                            $0.00               $0.00             $0.00
          Domestic Support Ongoing                              $0.00               $0.00             $0.00
          All Other Priority                                $5,748.48               $0.00             $0.00
   TOTAL PRIORITY:                                          $5,748.48               $0.00             $0.00

   GENERAL UNSECURED PAYMENTS:                              $8,759.84               $0.00             $0.00


  Disbursements:

           Expenses of Administration                               $697.10
           Disbursements to Creditors                             $5,367.80

  TOTAL DISBURSEMENTS :                                                                        $6,064.90


          12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
  the estate has been fully administered, the foregoing summary is true and complete, and all
  administrative matters for which the trustee is responsible have been completed . The trustee
  requests a final decree be entered that discharges the trustee and grants such other relief as may
  be just and proper.

  Dated: 07/18/2019                             By:/s/ Mary K. Viegelahn
                                                                       Trustee

  STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-13-FR-S (9/1/2009)
